DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant’s election of the invention of Group I (claims 25-39 and 42-44, drawn to a method of treating cancer) in the reply filed on 04/26/2022 is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Claims 40-41 are withdrawn from further consideration by the Examiner under 37 C.F.R. § 1.142(b) as being drawn to nonelected inventions. 

Claims 25-39 and 42-44 are presently under consideration, to the extent that they read on the elected invention.


3. Claim 38 is objected to because it specifically recites nonelected inventions which are not under consideration in the present application.  Applicant is required to cancel the non-elected inventions.



4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5. Claims 25-39 and 42-44 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

(i) Claims 25 and 44 are indefinite in the recitation of a method of treating a “disease or condition,” because the target patient population is unknown.

(ii) Claims 26, 36-38 and 42-43 are indefinite as being dependent on canceled claims.  Applicant may cancel the claims, rewrite the claims in independent form to include the relevant limitations of base claims, or amend the claims to depend on other pending claims.  It appears that claims 26, 36-38 and 42-43 were intended to depend on claim 25, which dependence is provisionally assumed for examination purposes.

(iii) Claims 26-37, 39 and 42-43 are indefinite, because they encompass the indefinite limitations of the claims on which they depend.

In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.



6. The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


7. Claims 25, 27-35, 37-39 and 42-44 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for an anti-PD-1 antibody which comprises the six CDRs from the same antibody, and for anti-PD-1 antibody which comprises the two variable regions from the same antibody, does not reasonably provide enablement for an anti-PD-1 antibody which comprises the CDRs or variable regions from different antibodies.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized in In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, limited working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to make and use the claimed invention.

The ability of the claimed antibody to bind to the recited antigen is an essential feature of the claimed invention.  It is well established in the art that the formation of an intact antigen-binding site generally requires at least three CDRs from either the heavy chain or the light chain.  Specific interaction with the antigen requires the association of the complete heavy and light chain variable regions of the antibody, each of which consists of three CDRs, which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation are required in order to produce an antibody having antigen-binding function, and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  For example, D’Angelo et al. (2018) found that while different HCDR3s can be identified within a target-specific antibody population after in vitro selection, the majority of antibodies with the same HCDR3 sequence within unselected populations do not bind the target (e.g. the Abstract).

Therefore, it is unpredictable whether antibodies as defined by the claims, which may contain less than the full complement of CDRs from the heavy or light chain variable regions, or which may contain CDRs from different antibodies, or which significantly differ in sequence from the disclosed functional antibodies, have the antigen-binding function.  The specification provides insufficient direction or guidance regarding how to produce functional antibodies broadly defined by the claims.  Undue experimentation would be required to make and use the invention commensurate with the scope of the claims based on the disclosure as-filed.  



8. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


9. Claims 25-39 and 42-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10465007.  

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the claims of the ‘007 patent in view of Chen et al. (2015).

The claims of the ‘007 patent (e.g. claim 1) are directed to the same anti-PD-1 antibody as recited in the present claims.  Claim 10 of the patent is directed to a composition comprising the antibody and a pharmaceutically acceptable carrier, indicating that the antibody is intended as a pharmaceutical.

Although the claims of the ‘007 patent do not recite administration of the antibody for treating cancer, the use of anti-PD-1 antibodies for cancer treatment was well established in the art before the effective filing date of the claimed invention, as reviewed e.g. by Chen (see entire document), making instantly claimed method obvious over the claims of the ‘007 patent.



10. Claims 25-39 and 42-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending application USSN 17/260974, published as US 20210261665.

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the ‘974 application, which are directed to a method of treating cancer comprising administering the same anti-PD-1 antibody (see SCORE) as used in the presently claimed method (e.g. claims 1 and 4).  In fact, the claims of the ‘974 application are recited almost identically to the present claims, the only difference being in that the claims of the ‘974 application specify the anti-PD-1 antibody (claims 1-3).   Accordingly, the claims of the ‘974 application anticipate instant claims as a species anticipating a genus.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


11. Conclusion: no claim is allowed.


12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644